Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/12/22 has been entered.
Claims 1-11, 14-18 and 22-23 are canceled. 
Claims 13 and 27 have been amended. 
New claims 29-34 have been added. 
Accordingly, claims 12-13, 19-21 and 24-34 are pending. Non-elected claims 19-20 have been withdrawn from examination. Claims 12-13, 21 and 24-34 have been examined.
The rejections of previous action dated 1/12/22 have been maintained and the newly added claims have appended to the rejection as follows:
	

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
2.	Claims 12, 13, 21, 24-34 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2006/130469 to Chiosis et al (submitted on IDS dated 1/20/21) in view of US 2012/0277257 to Yu et al (Yu), as evidenced by Cabot Cab-o-sil M-5P fumed silica (2017) and US 20150253330 to Vukovic et al., and further in view of  US 9555137 to Chiosis et al (Chiosis), Pharmaceutical Technology (Pharmaceutical Technology-10-01-2006, Volume 2006 Supplement, Issue 5 ( 2006) and Aljaberi et al.
Instant claims are directed compositions comprising HSP90 inhibitors of compound 2 (claim 12) and compound 1 (claim 26).
Claim 12 further requires silicified microcrystalline cellulose, povidone, polyplasdone XL, fumed silica and magnesium stearate.
Claim 26 requires an Hsp90 inhibitor having a structure of compound 1, microcrystalline cellulose, povidone, polyplasdone XL, fumed silica and magnesium stearate. 
Chiosis teaches several compounds for promoting nerve regeneration, such as those represented by Formula I, II and III. The compounds represented by formula III are generally described on page 3, 17-20 and page 4, l 1-17 and the description of compounds of formula III are described on page 14-15. The compounds depicted on pages 16-17 includes compounds claimed in instant claim 12 and claim 26. Compound V(f) on page 17 meets instant claimed compounds 2 and 1 of claims 12 and 26. It is noted that the compounds of claims 12 and 26 are similar in their structure.  In re Wilder, 563 F.2d 457, 195 USPQ 426 (CCPA 1977).  Page 65, l 20-29 teaches pharmaceutical composition such as tablets, coated tablets, granules, powders etc., and include excipients such as disintegrants, binders, coating agents, swelling agents, lubricants etc. Further, Chiosis suggests employing excipients such as polyvinylpyrrolidone (binder), microcrystalline cellulose (filler), magnesium stearate (lubricant), glidants (colloidal silicon dioxide, silica etc.) (p 66, l 26-36), and the tablets prepared as compressed tablets (p 68, l 23-35). Chiosis teaches the efficacy of compound V(a)-V(j) in providing nerve regeneration effect. Example 4 suggests compounds V(a)-V(j) at various nM concentration (p 72-73) and Table 2 teaches administering various amounts of purine compounds in mg amounts. Example 6 of Chiosis suggests Hsp-90 inhibitory effect of the compounds V(a)-V(j). Chiosis teaches that the compounds are used in therapeutically effective amounts based on condition being treated, age, weight of the patient etc (p 65, l 30-13).  
While Chiosis does not explicitly teach the claimed compounds, the reference teaches limited number of compounds, including the claimed compound. 
The teachings of Vukovic having been relied upon to provide evidence that instant claimed compound is an Hsp-90 inhibitor. Vukovic teaches a number of Hsp90 inhibiting compounds such as geldanamycin, 17-DMAG, PU-DZ8, BIIB-028/ PU-H64 [0019], among which PU-HZ151 (page 5, col. 2) read on the instant compound 2 of claim 12 (as follows) 

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

	Vukovic teaches both instant compound 2 (PU-HZ151) and compound 1 (PU-H71) [0023, 0111, 0124 and in particular, 0179], the compounds also taught by Chiosis. Further, Vukovic teaches a smaller number of HSP-90 inhibitor compounds and hence, it would have been obvious for one of an ordinary skill in the art before the effective filing date of the instant invention to choose Compound V(f) from the compounds V(a)-V(f) of Chiosis, in appropriate therapeutically effective amounts, prepare a tablet composition as well as expect to provide Hsp-90 inhibitor activity. One would have been motivated to choose the claimed compounds because even though Chiosis teaches a larger number of compounds, one of an ordinary skill in the art would have expected that each of the small group of compounds V(a)-V(j) would be effective in promoting nerve regeneration effect as taught by Chiosis or for treating cancer (Vukovic).  
Vukovic also teaches that the composition comprising Hsp90 inhibitor can be prepared in the form of a pill, tablet, capsule, liquid, including sustained release compositions [0139]. The oral tablet compositions include mixtures of non-toxic pharmaceutical excipients, including, diluents, glidants, anti-adhesives, etc [0142]. 
Vukovic does not particularly exemplify a tablet composition comprising excipients such as those claimed. 

Chiosis does not exemplify a tablet composition comprising the instant claimed compounds. However, the reference clearly envisages tablet formulations comprising the instant claimed excipients such as polyvinylpyrrolidone (binder), microcrystalline cellulose (filler), magnesium stearate (lubricant), glidants (colloidal silicon dioxide, silica etc.). 
In this regard, Yu reference has been relied upon for tablet formulations comprising hsp-90 inhibitor. Yu teaches pharmaceutical compositions comprising Hsp90 inhibitor compounds having a formula I, useful in treating various diseases such as cancer [0005-0006], which meets the instant Hsp 90 inhibiting compounds. Yu teaches preparing the composition in the form of coated or uncoated tablets [0115], comprising at least one binder, diluent, sweetening agent, coating agent or combinations, stabilizers [0116, 0121, 0122, 0123, 127]. Example 9 of Yu teaches a film coated tablet comprising intragranular blend comprising microcrystalline cellulose, mannitol, hypromellose and extragranular medium comprising microcrystalline cellulose, croscarmellose sodium, colloidal silicon dioxide, magnesium stearate. Yu further teaches including at least one diluent such as microcrystalline cellulose [0121, 0127], at least one binder such copovidone, polyvinylpyrrolidone, Plasdone [0122, 0127, 0135 and 0136], tableting agents such as colloidal silicon dioxide, magnesium stearate, [0127] and at least one glidants or combination thereof [0127 & 0134]. [0141] teaches glidants and flow aids including colloidal silicone dioxide, silicon dioxide etc. Yu teaches Table 6 Cab-o-sil M-5P, which is the same as fumed silica of instant claimed (see attached CABOT page 1, paragraph 1).
Further, while Yu does not exemplify binders such as crospovidone and polyvinylpyrrolidone (povidone) [0122], Yu teaches:

    PNG
    media_image2.png
    252
    504
    media_image2.png
    Greyscale

Hence, it would have been obvious for one of an ordinary skill in the art before the effective filing date of the instant invention to prepare tablet compositions of Chiosis comprising the claimed compound 2 or compound1 (suggested by Chiosis and also Vukovic), and further include the claimed excipients i.e., crospovidone, magnesium stearate, povidone and colloidal silicon dioxide, with an expectation to provide tablets of suitable hardness or flowability, because Yu teaches incorporating suitable excipients in the composition comprising Hsp90 inhibitors to assist or enhance product characteristics, pharmacokinetics, stability of the composition and control release characteristics [0107]. Yu also teaches including different excipients can alter the dissolution rate of tablets [0107]. Hence, one of an ordinary skill in the art would have been able to employ a suitable binder, lubricant, disintegrant or dispersing agents etc., to achieve the desired tablet strength, stability and/or dissolution rate of tablets.
	For claims 13 and 26, Chiosis and Yu does not teach polyplasdone XL.
	Pharmaceutical Technology reference compares superdisintegrants used in controlled release drug delivery tablets, which enable the breakup of tablet into small fragments (page 1). Among the superdisintegrants, the reference teaches crospovidone, having different trade names such as Kollidon, Polyplasdone XL (page 1, 3rd para). Pharmaceutical Technology teaches that the bulk densities and swelling behavior play an important role in disintegration behavior, and that the bulk and tapped densities of Polyplasdone XL are lower than those of Kollidon CL, because of the porous structure of Polyplasdone XL, and higher swelling volumes than Kollidon CL (page 2). Pharmaceutical Technology teaches that crosslinked PVP (described by the reference that is sold as Kollidon and Polyplasdone XL) is a better disintegrant attributed to the substance’s capacity to absorb more than 50% of its own weight in water. 
	Hence, it would have been obvious for one of an ordinary skill in the art before the effective filing date of the instant invention to prepare tablet compositions of Chiosis, modified by Vukovic and Yu, by choosing a suitable source of crospovidone, Polyplasdone XL or Kollidon, because one of an ordinary skill in the art would have recognized from Pharmaceutical Technology that Polyplasdone XL and Kollidon are the same crospovidone sold under different tradenames. A skilled artisan would have chosen the suitable crospovidone depending on the bulk density and porosity of the crospovidone, as well as the desired swelling, and would have expected the same hardness of the tablet or disintegration desired.
For method of preparation in claims 21 and 27, if the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). 
Claims 25 and 28 require 10 mg of compounds 2 and 1 respectively. Chiosis teaches compounds V(a)-V(j) but does not teach the claimed amounts. However, Example 4 of Chiosis suggests compounds V(a)-V(j) at various nM concentration (p 72-73) and Table 2 teaches administering various amounts of purine compounds in mg amounts. Example 6 of Chiosis suggests Hsp-90 inhibitory effect of the compounds V(a)-V(j). In this regard, Yu teaches the claimed compound in amounts of about 20 to about 200 mg [0012-0013]. Instant claim 28 requires 10 mg. While Yu teaches a lower amount of “about 20”, Yu does not define the term “about” and hence can include amounts lower or higher than 20 mg of Yu. For the newly added claims 30-31 and 33-34, Chiosis does not teach the instant claimed amounts. Vukovic also lacks the claimed amounts in tablet formulation. However, Vukovic suggests a dose of 2 mg/m2 and increased to 4, 7, 10, 14, 19, 25, 33, 40 and 48 mg and further escalated to 25, 50, 75 and 100 mg/m2 [0181-0182].  
Accordingly, it would have been obvious for one of an ordinary skill in the art before the effective filing date of the instant invention to prepare tablet compositions of Chiosis comprising HSP-90 inhibitors in optimum amounts, such as those suggested Vukovic, with an expectation to provide the desired HSP90 inhibition effect and hence an effective treatment of not only neurodegenerative diseases (Chiosis) but also for treating cancers (Vukovic and Yu).
Instant claim 12 requires silicified microcrystalline cellulose, not disclosed by Yu or Chiosis references. 

Aljaberi compares silicified microcrystalline cellulose (SMCC) with microcrystalline cellulose (MCC), in developing a tablet dosage form. Aljaberi studied the compactibility and stickiness upon compression over extended period as well as the dissolution of an active agent (compound R411). Aljaberi states stat SMCC resulted in a clean punch surface during extended compression runs, whereas MCC alone or in combination with CSD showed severe sticking of the lower punches; and further provides superior dissolution stability over other compression aids (page 2, p 3, 1st paragraph, p8 & fig.3A-3B). Page 11 of Aljaberi teaches more dissolution stability with SMCC than with MCC alone or in combination with CSD. Hence, it would have been obvious for one of an ordinary skill in the art before the effective filing date of the instant invention to prepare tablet compositions of V(f) of Chiosis (as evidenced by Vukovic and CABOT and modified by Yu), and further include SMCC in place of colloidal silicon dioxide (of Yu). A skilled artisan would have been modified because, Aljaberi teaches that SMCC provides better compression tableting without sticking to the punches as well as produce a greater dissolution stability. 
Claims 24, 29, and 32 require Opadry coating.  Yu, discussed above, teaches Opadry II coating over the tablet and hence it would have been obvious to include an Opadry II coating over a tablet comprising compound V(f) (of Chiosis as evidenced by CABOT and Vukovic) because Yu teaches that the tablets can be provided with a general film coating (0129, 0142 & examples). One skilled in the art would have recognized that color coating such as Opadry II provides a simple coating over the tablet ingredients and protect the same [0171].
Response to Arguments
Applicant's arguments filed 7/12/22 have been fully considered but they are not persuasive.
Applicants argue that Chiosis does not teach a limited number of compounds and instead teach about 1600 compounds, and combined with various types of pharmaceutical compositions with diverse types of administration does not constitute a small number of predictable solutions. It is argued that Chiosis does not suggest compound 1 or 2 with specified recited excipients. Applicants argue that nothing in Vukovic points to compounds 1 or 2, and even though the reference teaches options and that the compound that is structurally different from instant compounds 1 and 2. It is argued that Yu does not suggest that tablets, pills or capsules, with the claimed excipients i.e., crospovidone, povidone, microcrystalline cellulose, fumed silica and magnesium stearate. Applicants argue that the combination of Chiosis, Yu and Vukovic does not indicate which type of pharmaceutical formulation is to be used for compounds 1 and 2. Applicants argue that the teachings of Pharmaceutical Technology, Cabot and Aljaberi is not without hindsight. It is argued that Examiner does not articulate the reasons for expectation of success of desired tablet properties. 
Applicants’ arguments have been considered are not persuasive because both Chiosis and Vukovic references teach and also suggest instant claimed compounds for providing ant-HSP 90 activity, and further in providing treatment of nerve regeneration and different types of cancers, respectively. The argument that the above references teach a long list of compounds and innumerable types of pharmaceutical formulations generally is not persuasive because Vukovic clearly teaches and suggests both instant compound 2 (PU-HZ151) and compound 1 (PU-H71) [0023, 0111, 0124 and in particular, 0179], the compounds also taught by Chiosis. Further, Vukovic teaches a smaller number of HSP-90 inhibitor compounds and hence, it would have been obvious for one of an ordinary skill in the art before the effective filing date of the instant invention to choose Compound V(f) from the compounds V(a)-V(f) of Chiosis, in appropriate therapeutically effective amounts, prepare a tablet composition as well as expect to provide Hsp-90 inhibitor activity. One would have been motivated to choose the claimed compounds because even though Chiosis teaches a larger number of compounds, one of an ordinary skill in the art would have expected that each of the small group of compounds V(a)-V(j) would be equally effective in promoting nerve regeneration effect as taught by Chiosis for neurological diseases or for treating cancer (Vukovic).  Thus, the argument that Examiner did not provide a rational argument for combining the cited references to arrive at the instant claimed composition is not persuasive. Further, while the said references teach and suggest tablet and other oral formulations, Yu also clearly exemplifies tablet formulations comprising HSP90 inhibiting compounds and tumor inhibition. Even though Yu does not teach the claimed compounds 1 and 2, Yu teaches compounds that have a similar core structure and further that have the same function (HSP90 inhibition) as that of instant claimed compounds. Yu teaches tablet compositions comprising colloidal silicon dioxide, microcrystalline cellulose, magnesium stearate, polyvinylpyrrolidone (povidone, Plasdone) and crospovidone. Further, Yu as well Chiosis and Vukovic teaches the claimed pharmaceutical excipients for their functional effect. Thus, the combination of references cited do provide a rationale to combine the references and arrive at the instant claimed invention. One of an ordinary skill in the art would have been motivated to prepare the pharmaceutical formulation comprising HSP90 inhibitors (of Chiosis modified by Vukovic) and further include the claimed excipients with an expectation to provide the art recognized excipient effect i.e., binder, filler, glidant, lubricant etc. with the claimed excipients. In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning. But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). Further, even though Pharmaceutical Technology, Cabot and Aljaberi do not teach the claimed compounds, one of an ordinary skill in the art preparing the oral tablet compositions of Chiosis (modified by Vukovic and Yu) would have looked to related teachings in pharmaceutical arts (Pharmaceutical Technology, Cabot and Aljaberi) to further include as superdisintegrants so as to provide the desired quick or fast disintegration because Chiosis teaches including disintegrants (e.g.: alginic acid and corn) in oral composition. Thus, the cited prior art combination as a whole provides some teaching and suggestion, for preparing tablet compositions or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAKSHMI SARADA CHANNAVAJJALA whose telephone number is (571)272-0591. The examiner can normally be reached Generally M- F 9 AM to 6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bethany Barham can be reached on 571-272-6175. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LAKSHMI S CHANNAVAJJALA/Primary Examiner, Art Unit 1611